                            IN THE UNITED STA TES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     SOUTHERN DIVISION

                                        NO. 7:16-CR-109-lH


UNITED STA TES OF AMERICA                               )
                                                        )
                                                        )
                                                                          ORDER
                            v.                          )
                                                        )
MARK PAUL BODFORD,                                      )
              Defendant.                                )


           This matter is before the court upon request of defendant for the return of the copy of

hi s passport that was provided to the court upon court order pending the outcome of this

action .    Considering that sentencing has been completed in this matter, judgment has been

entered, and defendant has completed his term of imprisonment and term of supervised release,

the request should be granted .

           IT IS , THEREFORE, ORDERED that the copy of defendant's passport currently held

by the court be returned to him .

           This the   _lj__V!--day of March 2019.




                                                    /
